The previous decision [255 App. Div. 228; Id. 919] and the order entered thereon are amended to read as follows: “ The order of the Columbia County Court is modified so as to eliminate therefrom any adjudication of equitable defenses or title, and without prejudice to any rights the appellant may have to recover moneys paid to purchase the premises at tax sales or rights which may be enforced only in an action at law or a suit in equity, and as so modified is affirmed with costs.” Motion for leave to appeal to the Court of Appeals denied. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.